DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/618,203, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 4 and 5 contain subject matter which was not described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, namely “apply a hyperbolic tangent function to the distance error to generate a tanh value tanh(d), where d is the distance error, and determine the weight scheme using tanh(d)” in claim 4 (and incorporated into claim 5 by reference), and “use tanh(d) as the weight for one of the first set of control values and the second set of control values; and use 1 - tanh(d) as the weight for the other of the first set of control values and the second set of control values” in claim 5.
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “The mobile machine according to claim 10” in line 1, where Examiner believes Applicant intended to recite “The mobile machine according to claim  11”. For the purpose of compact prosecution claim 12 will be treated as if it depends upon claim 11. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12, 15-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "one of the direction vectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Please see objection to claim 12 above. 
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The claim is directed to a functional limitation for determining a heading adjustment value, however the claim omits any functional limitation which would output the claimed heading adjustment (an angular value) based on applying a hyperbolic tangent function to the distance of the machine from the guidance path. Examiner recommends amending the claim to incorporate the limitations of claim 16, based on [0056] of Applicant’s specification, in order to overcome this rejection. 
Claim(s) 16 and 17 depend(s) upon claim 15, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
Claim 17 recites the limitations “the tuning factor” and "the characteristic of a curve".  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim “changing the characteristic of a curve of a path”, wherein the term “characteristic of a curve” is not made clear by the language of the claim, and is not defined by Applicant’s specification, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
In regard to claim 17 Examiner further notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Therefore a lack of §102/103 rejections to claims rejected under §112(b) should not be construed to imply that said claims are allowable over the prior art.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to further limit the independent claim upon which it depends because the claim does not contain any further limitations as to the structure of the system which it describes, or any further functional limitations of the special purpose computer (a controller… configured to… determine a steering error…) described in claims 10 and 15, upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dix et al. (US 2017/0357262).
In regard to claim 1: Dix et al discloses a mobile machine comprising: a chassis (see [0014]: an off-road vehicle implicitly includes a chassis); a plurality of ground-engaging elements for supporting the chassis on a ground surface and propelling the chassis relative to the ground surface (see [0026]), each of the (see [0026]: “While the illustrated steering control system 46 includes the wheel angle control system 62, the differential braking system 64, and the torque vectoring system 66, it should be appreciated that alternative embodiments may include one or two of these systems, in any suitable combination”); a plurality of actuators for driving movement of the ground-engaging elements, each of the actuators being configured to drive movement of at least one of the ground- engaging elements independently of the other ground-engaging elements (see [0026]: “the torque vectoring system”); and a controller for controlling each of the actuators to cause the mobile machine to follow a guidance path along a ground surface (see [0026]), the controller configured to- generate a first set of control values for driving the machine according to a first heading based on a reference heading error of the machine (see [0022]: “The correction path controller 52 is configured to receive the current vehicle state (e.g., position, velocity, heading, curvature, etc.)… the correction path controller 52 determines an error ( e.g., a distance between the planned path and the current vehicle 10 position or a heading error”), generate a second set of control values for driving the machine according to a second heading based on a distance heading error of the machine (see [0045]: “The primary controller weights the planned path 18 and the correction path 254 based on the error… which corresponds to the distance 252 between the current vehicle location 250 and the planned path 18”), determine a weight scheme for the first set of control values and the second set of control values (see [0045]), the weight scheme depending on a distance error (see [0045]) and giving greater weight to the first set of control values with smaller distance (see [0045]), the distance error being a distance between the machine's location and the guidance path (see [0045]), generate control signals for driving the machine by combining the first set of control values, the second set of control values, and the current machine velocity (see [0045]: “The primary controller controls (e.g., according to the blended control signal) the various systems of the vehicle ( e.g., the steering control system and the speed control system) to guide the vehicle 10 along the blended path”), and use the control signals to control the actuators to thereby cause the machine to follow the guidance path (see [0045]).
	In regard to claim 2: Dix et al discloses the mobile machine according to claim 1, the reference heading error being a difference between an actual heading of the vehicle and a reference heading of the vehicle (see [0017]: “The off-road vehicle 10 may then blend the planned path 18 and the correction path by blending the control signals for each path, weighting each based on error (e.g., how far the off-road vehicle 10 has diverged from the planned path 18, or an error in vehicle heading) to create a blended path”), the reference heading being a heading required to follow the guidance path if the vehicle were located on the guidance path (see [0017]).
	In regard to claim 3: Dix et al discloses the mobile machine according to claim 1, the distance heading error being a difference between an actual heading of the vehicle and a heading corresponding to a path for eliminating the distance error (see [0017]: “The off-road vehicle 10 may then blend the planned path 18 and the correction path by blending the control signals for each path, weighting each based on error (e.g., how far the off-road vehicle 10 has diverged from the planned path 18, or an error in vehicle heading) to create a blended path”).
	In regard to claim 8: Dix et al. discloses the mobile machine according to claim 1, further comprising a location determining component configured to communicate location information to the controller (see [0019]), the location information including a current location of the machine (see [0019]), the controller being configured to determine the distance error by comparing the location information from the location determining component with the guidance path (see [0019]: “the spatial locating device 34 may include a three-dimensional imaging system, such as a Lidar, which may be used in conjunction with the GNSS and configured to assist in determining a desired path and determining the vehicle's position and orientation relative to the path”).
	 In regard to claim 10: Dix et al. discloses a mobile machine comprising: a chassis (see [0014]: an off-road vehicle implicitly includes a chassis); a plurality of ground-engaging elements for supporting the chassis on a ground surface and propelling the chassis relative to the ground surface (see [0026]), each of the plurality of ground-engaging elements being at a fixed angle relative to the chassis (see
[0026]: "While the illustrated steering control system 46 includes the wheel angle control system 62, the differential braking system 64, and the torque vectoring system 66, it should be appreciated that alternative embodiments
may include one or two of these systems, in any suitable combination"); a plurality of actuators for driving movement of the ground-engaging elements, each of the actuators being configured to drive movement of one of the ground- engaging elements independently of the other ground-engaging elements (see [0026]: “the torque vectoring system”); and a controller for controlling each of the actuators to cause the autonomous vehicle to follow a guidance path (see [0026]), the controller configured to - determine a heading adjustment value dependent on a distance of the machine from the guidance path (see [0022]: “the correction path controller 52 determines an error ( e.g., a distance between the planned path and the current vehicle 10 position or a heading error) and generates a continuous path for the vehicle 10 to follow to a point along”), determine a steering error by subtracting the heading adjustment value and an orientation of the machine from a reference heading, the reference heading being a heading required to follow the guidance path if the vehicle were located on the guidance path (see [0026]), use the steering error to generate steering control signals (see [0026]), communicate the steering control signals to the plurality of actuators to thereby drive the machine to follow the guidance path (see [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (US 2017/0357262) in view of Payne (The Modern Industrial Workhorse: PID Controllers).
In regard to claim 6: Dix et al. does not explicitly disclose the mobile machine according to claim 1, the controller being configured to, prior to combining the ; however, Payne teaches that PID controllers are excellent for motion control (see page 1 paragraph 3), and that the PID mode works to effectively reduce the effects of disturbances on the controlled system (page 3 line 1); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to apply a PID controller to the first and second sets of control values, as doing so amounts to use of a known technique to improve a similar device (a device that navigates) in the same way. 
In regard to claim 7: Dix et al. does not explicitly disclose the mobile machine according to claim 1, the controller being configured to, after combining the sets of control values, apply a proportional-integral-derivative controller to the control signals; however, Payne teaches that PID controllers are excellent for motion control (see page 1 paragraph 3), and that the PID mode works to effectively reduce the effects of disturbances on the controlled system (page 3 line 1); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to apply a PID controller to the combined first and second sets of control values, as doing so amounts to use of a known technique to improve a similar device (a device that navigates) in the same way. 
In regard to claim 13: Dix et al does not explicitly disclose the mobile machine according to claim 10, the controller being configured to use the steering error to generate steering control signals by applying the steering error to a steering controller ; however, Payne teaches that PID controllers are excellent for motion control (see page 1 paragraph 3), and that the PID mode works to effectively reduce the effects of disturbances on the controlled system (page 3 line 1); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to apply a PID controller to the steering error, as doing so amounts to use of a known technique to improve a similar device (a device that navigates) in the same way. 
Claims 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dix et al. (US 2017/0357262).
In regard to claim 9: Dix et al. does not explicitly disclose the mobile machine as set forth in claim 1, the controller configured to receive the guidance path, define the guidance path as a series of direction vectors, select one of the direction vectors for use as a reference vector, and determine the reference heading from the reference vector; however, Dix does disclose “the control system 26 may determine a planned path through points or curves” (see [0020]), and “[t]he path may be a continuous line or a collection of discrete points” (see [0045]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the series of points in Dix et al. for a series of direction vectors, because a direction vector describes a transformation between two points, and doing so would have amounted to simple substitution of one known element for another to obtain predictable results.  
In regard to claim 11: Dix et al. does not explicitly disclose the mobile machine according to claim 10, the controller being configured to receive the guidance path and convert the guidance path into a series direction vectors; however, Dix does disclose “the control system 26 may determine a planned path through points or curves” (see [0020]), and “[t]he path may be a continuous line or a collection of discrete points” (see [0045]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the series of points in Dix et al. for a series of direction vectors, because a direction vector describes a transformation between two points, and doing so would have amounted to simple substitution of one known element for another to obtain predictable results.  
In regard to claim 12: Dix et al. does not explicitly disclose the mobile machine according to claim [11], the controller being configured to use one of the direction vectors corresponding to a location of the machine as the reference heading; however, Dix does disclose “the control system 26 may determine a planned path through points or curves” (see [0020]), and “[t]he path may be a continuous line or a collection of discrete points” (see [0045]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the series of points in Dix et al. for a series of direction vectors, because a direction vector describes a transformation between two points, and doing so would have amounted to simple substitution of one known element for another to obtain predictable results.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/248826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of 16/248826 contains every claim limitation of claim 1. 
Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/248826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 is an obvious variation of claim 1 of 16/248826. The claimed functional limitations “determine a heading adjustment value dependent on a distance of the machine from the guidance path, determine a steering error by subtracting the heading adjustment value and an orientation of the machine from a reference heading, the reference heading being a heading required to follow the guidance path if the vehicle were located on the guidance path, use the steering error to generate steering control signals” in claim 10, are functionally indistinct from “generate a first set of control values for driving the machine according to a first heading based on a reference heading error of the machine, generate a second set of control values for driving the machine according to a second heading based on a distance heading error of the machine… generate control signals for driving the machine by combining the first set of control values, the second set of control values” in claim 1 of 16/248826, and appear to be no more than the reordering of steps. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 4, 5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claims 4 and 5 contain subject matter that is not represented in the prior art when taken in combination with the other claim limitations, namely “apply a hyperbolic tangent function to the distance error to generate a tanh value tanh(d), where d is the distance error, and determine the weight scheme using tanh(d)” in claim 4, and “use tanh(d) as the weight for one of the first set of control values and the second set of control values… use 1 - tanh(d) as the weight for the other of the first set of control values and the second set of control values” in claim 5. Dix et al. (US 2017/035762) appears to be the closest prior art. 
Claims 14, 15, and 16 contain subject matter that is not represented in the prior art when taken in combination with the other claim limitations, namely “determine the heading adjustment value by applying a function to the distance to generate a first value of between zero and one and by multiplying the first value by pi/2” in claim 14, “determine the heading adjustment value by applying a hyperbolic tangent function to the distance” in claim 15, and “multiply the distance by a tuning factor before applying the hyperbolic tangent function, and being further configured to multiply the result of the hyperbolic tangent function by pi/2” in claim 16. Dix et al. (US 2017/035762) appears to be the closest prior art.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.


/Andy Schneider/
Examiner, Art Unit 3669 


/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669